Citation Nr: 0000433	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of arthritis of the right hip, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from November 1940 to July 
1945.  

The veteran had requested a hearing before a Member of the 
Board at the RO and was scheduled for such in June 1999.  
However, in May 1999, withdrew his request for hearing.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right hip disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  The Board further 
notes that in January 1999, the RO granted entitlement to a 
total rating based on individual unemployability due the 
veteran's multiple service-connected disabilities.  

In a November 1998 statement, the veteran stated that he was 
entitled to a 20 percent evaluation for his right hip 
retroactive to 1945.  This appears to be a claim for an 
earlier effective date for an increased evaluation.  It does 
not appear that the RO has acted on this issue.  All steps 
required for jurisdiction have not been satisfied.  
Therefore, the issue is referred to the RO for appropriate 
action.  Black v. Brown, 10 Vet. App. 279 (1997). 


FINDINGS OF FACT

The veteran's service-connected arthritis of the right hip is 
currently manifested by complaints of pain and stiffness, 
decreased flexion, and limitation of motion of the right hip. 


CONCLUSION OF LAW

Arthritis of the right hip is 20 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 
4.71a and Diagnostic Codes 5003, 5251, 5252, 5253 (1999).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that his right hip disability 
warrants a 20 percent evaluation. 

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  
Where the veteran was awarded service connection for a 
disability and subsequently appealed the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been requested by the 
VA or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied. 

The issue of arthritis of the right hip has been continued as 
entitlement to increased evaluation.  The veteran is not 
prejudiced by the naming of this issue.  The Board has not 
dismissed the issues, and the law and regulations governing 
the evaluation of the disability are the same regardless of 
how the issue has been phrased.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  There is an important 
distinction between disagreement with the original evaluation 
award and a subsequent claim for an increased evaluation in 
terms of VA adjudicative actions.  However, the Court did not 
provide a substitute name for the issue.  The Board has 
considered whether staged evaluations should be assigned in 
the determination below.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  In the instant case, 
the RO has rated the veteran's arthritis of the right hip 
under the provisions of Diagnostic Codes 5003 and 5253.  
According to Diagnostic Code 5003, the disease is rated on 
limitation of motion of the affected part. 

Here as the disability relates the hip, the applicable 
Diagnostic Codes are 5251, 5252, 5253, limitation of 
extension, flexion, and abduction of the thigh.  A 10 percent 
evaluation requires limitation of extension to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (1999).  A 10 percent 
evaluation requires limitation of flexion to 45 degrees.  A 
20 percent evaluation is warranted for limitation of flexion 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 
(1999).  Limitation of adduction of the thigh manifested by 
the inability to cross legs or limitation of rotation of the 
thigh manifested by the inability to toe-out more than 15 
degrees warrant a 10 percent evaluation.  A 20 percent 
evaluation requires limitation of abduction with loss of 
motion beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5253 (1999).     

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).    

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.
 
An April 1989 VA x-ray study of the pelvis and hips revealed 
considerable changes in both sacroiliac joints and slight 
change in hip joints.  The findings included some mixed 
arthritis and osteoarthritis.  VA medical records from April 
to February 1991 show complaints of hip pain and stiffness.  
 
In a January 1994 VA examination, the veteran complained of 
right hip pain since service in 1943.  The impression was 
osteoarthritis.  An August 1994 private orthopedic evaluation 
revealed mild to moderate degenerative changes with narrowing 
of the joint lines of the hip bilaterally.  Based on review 
of the evidentiary record, the Board, in an October 1994 
decision, granted service connection for arthritis of the 
right hip.  In a January 1995 rating decision, the RO 
implemented this decision, granting service connection for 
arthritis of the right hip and assigning a noncompensable 
evaluation under Diagnostic Code 5010.  The veteran disagreed 
with this evaluation.

VA medical records from June and July 1995 show continued 
complaints of multiple joint pain including the right hip.  
On evaluation, flexion of the right hip with straight leg 
raises was 40 degrees, abduction was 30 degrees, internal 
rotation was 0 degrees, and external rotation was 35 degrees.  
It was noted that the veteran could sit upright without 
difficulty.  X-ray evaluation revealed minimal joint (hip) 
space narrowing superiorly, and that the sacroiliac joints 
were not well visualized and appeared to be auto-fused.  The 
impression included mild degenerative changes of hips.  
Subsequently, the RO, in an April 1996 rating decision, 
increased the veteran's evaluation to 10 percent effective 
from May 1989, the date of his claim.

At an April 1996 VA examination, the veteran complained of 
right hip pain since service.  X-ray evaluation of the hips 
revalued partial fusion of the sacro-iliac joints which can 
be due to old rheumatoid arthritis and ankylosing 
spondylitis. 

VA medical records from September 1996 to April 1997 show 
continued complaints of multiple joint pain, including the 
right hip which radiates down his thigh, as well as morning 
stiffness lasting up to 4 hours.  An April 1997 medical 
record indicated that the range of motion of the veteran's 
hips bilaterally was severely limited.  The diagnoses 
included ankylosing spondylitis.

During an April 1997 VA examination, the veteran reported 
pain and stiffness in multiple joints including his right 
hip.  On evaluation, the examiner noted there was decreased 
flexion of the hips.  Range of motion exercises revealed 
flexion to 110 degrees bilaterally, extension to 5 degrees, 
internal rotation to 20 degrees, and external rotation to 10 
degrees.  X-ray evaluations of the hips revealed partial 
fusion of the S1 joints bilaterally.  It was further noted 
that old rheumatoid arthritis and ankylosing spondylitis can 
produce this appearance.  The diagnoses included degenerative 
joint disease involving the hips and ankylosing spondylitis.

The veteran advanced that his right hip disability warranted 
a 20 percent evaluation as it caused him constant pain in the 
hip and down his right leg, and he was unable to walk and 
relied on a wheelchair for mobility.  In a November 1998 
statement, the veteran maintained that his right hip 
disability warranted a 20 percent evaluation.

The veteran is clearly competent to testify on matters on 
which he has personal knowledge, which include those that 
come to him through his senses, such as pain. Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  The veteran's statements are 
assumed to be credible and establish that he experiences pain 
and stiffness in his right hip.  Moreover, VA medical records 
contain findings that the range of motion of the veteran's 
hips were severely limited and his flexion was decreased.  
Thus, the Board finds that the veteran's arthritis of the 
right hip more closely approximates the criteria established 
for the assignment of a 20 percent rating under Diagnostic 
Codes 5003, 5251, 5252, and 5253 and C.F.R. §§ 4.40, 4.45, 
and 4.59. 

As the veteran specifically contended entitlement to a 20 
percent evaluation for his right hip disability, and such has 
been granted, the Board finds that any further analysis under 
DeLuca is not warranted.


ORDER

A 20 percent evaluation for arthritis of the right hip is 
granted subject to the laws and regulations governing the 
award of monetary benefits.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

